DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Objection to claims 1-9 withdrawn since amended accordingly.
112 rejection of claims 1-9 withdrawn since amended accordingly.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Carlos Duarte-Guevara (reg no L1270) on 5/12/21. See attached (OA.Appendix).
Allowable Subject Matter
Claims 1, 3-4, 6-7 and 9 allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record fairly teach or suggest alone or in combination claim amendments that are patentably distinguishable over the cited prior art for at least the reasons that claims recite particular computing and evaluating Internet of Things (IoT) readiness of compatible products based on calculating costs at a high level of accurate quantification of a number of factors involving objective assessment of technology to collect, assess, score and rank current and target IoT compatible products from multiple perspectives and use that assessment information of multiple parameters as a roadmap for integration and deployment of available compatible IoT products as depicted in figs 3A-B [0014; 24-43] as detailed in the limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A) US 20200210862 A1 – Banerjee disclosed systems and methods for extending reasoning capability for data analytics in  Internet of Things (IoT) platform(s) are provided.  Embodiments of the method disclosed provide for overcoming the limitations faced by the traditional systems and methods by dynamically creating procedural 

B) US 10691450 B2 – Jose disclosed a system and method for managing a program in an agile delivery environment using a single integrated platform. The method involves providing a set of visions to each of the members working in the program.  The set of goals, the teams and sprint duration are then provided.  The profiling and machine learning techniques are then performed on these parameters to generate an optimal release plan for the release of the product.

C) US 10805232 B2 – Savov disclosed method of extending a cloud manager configured to manage a public cloud includes: receiving a content package at the cloud manager, the content package including a component entity, the component entity including a resource type entity that represents a resource provided by the public cloud, a user interface (UI) form entity that defines a UI for configuring the resource, and a lifecycle operations logic that extends at least one phase of a workflow of the cloud manager; receiving a request from a user through the UI defined by the UI form entity to create the resource in the public cloud; executing the workflow of the cloud manager in response to the request; and executing the lifecycle operations logic during execution of the workflow.

D) US 10409589 B2 – Rihani disclosed an application-centric continuous delivery (ACCID) architecture provides a service that automates the configuration and management of end-to-end application lifecycle management (ALM) tools, through an innovative application-centric metadata model that can be customized through a self-service portal.  With the ACCID architecture, IT organizations can provide version management, build automation, test automation, artifact management, infrastructure build, and automated application deployment that is consistent with global IT policy and governance and delivered as a service to organizations.  The ACCID architecture references customized application metadata models that describe the application services, ALM requirements, and target infrastructure, to employ end-to-end automation of: the software deployment lifecycle and promotion across application environments, e.g., Development, Test, Pre-Production, and Production environments, using private, 
public, or hybrid cloud deployment models.

E) US 20040172321 A1 – Vemula disclosed providing a purchase planning system for making optimal procurement recommendations for purchasing direct materials.  The system provides methods for modeling supply channels and supply contracts, for producing a lowest cost purchase plan, for evaluating the supply agreements and for maintaining contractual compliance with vendors.  The process considers contractual details and generates intelligent procurement recommendations to minimize the total procurement cost by taking advantage of discounts, variations in price, freight, tariffs, taxes, duties, etc., by minimizing penalties and by considering substitution of parts with 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443